Citation Nr: 0215041	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-17 040	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to sun exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active service from September 1959 until 
August 1963 and again from September 1990 until April 1991.  
The DD 214 for this period reflects almost 6 months of 
foreign service. 

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2001, it was remanded to the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), for additional development and 
readjudication consistent with the duty to assist and notify 
requirements provided under the Veterans Claims Assistance 
Act of 2000.  Following the completion of the requested 
development, the case was returned to the Board and is now 
ready for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's skin disorders is not shown by competent 
medical evidence to be linked to service, including sun 
exposure during such service.


CONCLUSION OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder claimed as secondary to sun exposure.  In 
essence, he contends that his skin disorder is the result of 
repeated exposure to the sun and repeated sunburn during his 
six months of service during the Gulf War.  He noted that a 
medical evaluation was completed by VA on November 19, 1995.  
The report has been obtained and his part of his record for 
review.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

The VCAA

As noted in the Board's July 2001 remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The changes brought about by this new were 
set forth in the Board remand provided to the veteran.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 2000 statement of the case and the July 2001 remand 
issued by the Board, which specifically referenced VCAA and 
directed the additional notification and development which 
was accomplished by the RO.  In its August 2001 letter to the 
veteran, the RO again advised the veteran of his rights and 
responsibilities under the VCAA.  The June 2002 supplemental 
statement of the case advised the veteran of the development 
taken and the basis for the denial of his claim and again set 
forth the criteria for VCAA.  In the Board remand and 
information provided by the RO, the veteran was advised that 
there was no competent medical evidence linking any current 
skin disorder to his claimed sun exposure in service.  Based 
on the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of a VA 
examination, and that there is no reasonable possibility that 
further assistance would aid in substantiating his claim.  
The RO obtained the veteran's VA treatment records as they 
were identified by the veteran.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  In a statement submitted in August 
2001, the veteran informed the RO that there were no other 
medical records available concerning the issue on appeal.  

In view of the fact that all available evidence has been 
obtained and the veteran has not identified any additional 
evidence, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is 
to be provided by VA, has been fulfilled.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, as directed by the Board in its July 2001 
remand, the veteran was afforded a VA examination in December 
2001 for the purpose of determining whether his skin 
disorders were related to his claimed sun exposure, and the 
examiner provided an addendum to his examination report on 
whether there was any relationship between his skin disorder 
and service.  While the veteran's representative feels that 
the examination was inadequate, we find, as discussed below, 
that is of sufficient detail and responsive to the questions 
asked to provide for an adequate evaluation of the claim.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Service medical records for the veteran's periods of service 
including during the Gulf War reveal no complaint of or 
treatment for any skin disorder, sunburn, heat or sun-related 
exposure.  Upon discharge examination in February 1991, the 
veteran indicated that he did not have then nor had he ever 
had a skin disease.  There was no diagnosis of a skin 
disorder found in the report of the discharge examination.  
Service medical records relating to the veteran's September 
1959 until August 1963 service are also silent as to any 
complaints of or treatment for any skin disorder or heat or 
sun-related exposure and the veteran has not claimed any 
exposure for this period.  The only information within the 
claims file as to the veteran's service duties prior to the 
Gulf War is found in the veteran's March 1992 Application for 
Compensation or Pension where he indicates that from 1960 to 
1963 his duty was as aircrewman aboard "CG amphibian 
aircraft."

VA outpatient treatment records dated November 19, 1999, 
document the veteran having sought treatment at the VA 
dermatology clinic for a chief complaint of "pigmentary 
change on his neck since the Persian Gulf War."  He also 
complained of hyperpigmentation (lesion) on his left cheek 
for 7 years.  Following examination, the diagnoses were 
poikiloderma of Civatte of the neck area.  Hyphenated next to 
the finding of poikiloderma is the phrase "sun induced 
changes."  The exam did not provide an opinion as to whether 
the veteran's poikiloderma resulted from exposure to the sun 
during his Gulf War service, or any period of active service.  
Hyperpigmentation on the left cheek with a lesion was also 
noted.  Biopsy of the lesion was performed and resulted in a 
finding that the lesion was benign.  

In July 2000, the veteran submitted an August 24, 1994 
memorandum from him to the Commander, Ninth Coast Guard 
District.  The veteran indicated he did not wish to reenlist 
in the reserves.  In his memo, he requested that a Desert 
Storm physical be completed prior to his discharge and he 
wrote that "...there are residual redmarks on my neck from 
repeated sun burns in Arabia that could indicate a pre-
cancerous condition."  

In August 2001, the veteran submitted two photographs that 
are purported to depict the veteran in the Persian Gulf.  The 
veteran described the photos as having been taken during his 
six months activation, and stated that they show no 
indication of the disfigurement found by the VA in November 
1999.  The veteran's skin appeared normal in the photographs.  

Pursuant to the Board's July 2001 remand, the veteran was 
afforded a VA dermatology examination in December 2001, for 
the purpose of determining the existence and etiology of any 
skin disorder.  The report of that examination was prepared 
in December 2001 and contains a detailed history provided by 
the veteran.  It was amended in April 2002, following the 
RO's request for clarification of the opinion and a request 
for a statement regarding whether the veteran's records had 
been reviewed, including the service medical records.  The 
amended report stated that all records including the 
veteran's service medical records were reviewed.  The report 
noted that following the examination, the examiner's 
impressions pertained to the diagnoses of two skin disorders, 
seborrheic keratoses and Poikiloderma of Civatte.  With 
respect to the seborrheic keratoses, the examiner explained 
that the etiology was unknown, and that they were benign in 
nature.  The examiner stated that he did not feel that these 
were at all service-connected.  

With respect to Poikiloderma of Civatte, the examiner 
explained that this was a sudden damaged skin change common 
of the upper chest and neck region.  It was noted that it was 
typically from extensive sun exposure and sun burns, more 
common in females than males, although males can obviously 
have this disorder.  The examiner opined that "the 
likelihood of this was obtained [sic] strictly from the Gulf 
War is uncertain based on this exam and review."  The 
examiner opined further that "it is unlikely although it 
could have been exacerbated by extensive sunburns while 
serving there."  The examiner explained that this 
"typically is a disorder that occurs from chronic sun 
exposure over a year's time; however, acute flare-ups have 
been reported."  

Analysis

The veteran argues that he has a skin disorder that was 
incurred as a result of repeated exposure to the sun and 
repeated sunburn during his six months of service during the 
Gulf War.  The veteran related in his substantive appeal that 
his duty of enforcing security zones in open boats has left 
him with "residual effects" (i.e. - the current skin 
disorders) of this exposure.

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service, including 
exposure to the sun in the Persian Gulf.  Applying the 
Hickson analysis, there is evidence of a current disability 
in the form of the diagnoses of seborrheic keratoses, and 
Poikiloderma of Civatte.  Hickson element (1) has therefore 
been satisfied.

With respect to Hickson element (2), the veteran is deemed 
competent to claim that he was exposed to the sun while 
performing his duties in the Persian Gulf for almost 6 months 
during his service from September 1990 to April 1991.  
Consequently, it is conceded that the veteran was exposed to 
the sun during his Persian Gulf service.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his skin disorder is related to 
his period of active service, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, no competent medical evidence or opinion has 
been provided which links or relates either of the veteran's 
skin disorders to his period of active service, including his 
exposure to the sun in the Persian Gulf.  The veteran was 
informed in the July 2001 Board remand that what was lacking 
was competent medical evidence linking any current skin 
disorders to sun exposure in service.  The veteran has not 
submitted any medical evidence addressing this element of his 
claim.  He did identify a VA treatment record dated in 
November 1999 which recorded his history of sun exposure in 
the Gulf and noted sun induced changes in the diagnosis, but 
the report did not include any nexus opinion linking the 
findings to sun exposure from service.  This document, alone, 
is not sufficient to link his skin disorder to service.

In an effort to assist the veteran in obtaining nexus 
evidence, the veteran was afforded the December 2001 VA 
dermatology examination for the specific purpose of 
determining the nature and etiology of his skin disorders.  
In the report of that examination, a connection between the 
veteran's seborrheic keratoses and service was effectively 
ruled out.  The examiner specifically found that they were 
not connected to service.  As to his Poikiloderma of Civatte, 
the examiner noted that the process was a sudden damaged skin 
change that was typically from extensive sun exposure and sun 
burns.  The examiner went on; however, to opine that the 
likelihood that the disorder was obtained strictly from the 
Gulf War was uncertain based on the examination and review.  
The examiner noted it was unlikely although it could have 
been exacerbated by extensive sunburns while serving there.  
It was typically a disorder that occurred from chronic sun 
exposure over a year's time; however, acute flare-ups had 
been reported.  This speculation by the VA dermatology 
examiner's opinion does not reasonably support a conclusion 
that the veteran's skin disorders are related to service or 
his claimed sun exposure in service.  

This aspect of the December 2001 VA dermatology examination 
opinion warrants further discussion.  The examiner noted that 
it was unlikely, although it could have been exacerbated by 
extensive sun burns during service in the Gulf War.  We find 
this aspect of the examiner's opinion to be speculation at 
best.  In Bloom v. West, 12 Vet. App. 185 (1999), the Court 
held that a physician's opinion that the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative".  The Board finds 
similar language that the veteran's poikiloderma "could have 
been exacerbated by extensive sunburn" in the medical 
opinion herein equally speculative.  Significantly, the 
service medical records fail to disclose any treatment for 
sunburn injury during the veteran's Persian Gulf War service.  
While the veteran was competent to state that he had sun 
exposure and sun burns in service, and we can accept that he 
did have sun exposure, as a lay person he is not competent to 
provide an opinion that requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
any contemporaneous medical evidence of any actual sunburn 
injury in service with the actual service medical records and 
separation examination being negative, any opinion about 
exacerbation of a disorder caused by "extensive sunburns" 
has no factual premise and is considered to be no more than 
speculation.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  As discussed above, the Board 
notes that the Court has held that lay persons, such as the 
veteran and his representative, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Espiritu, supra; see 
also Grottveit v. Brown, supra.  By the same token, the 
probative value of the veteran's beliefs and opinions were 
not enhanced because they were reduced to writing in the 
November 1999 VA medical record that merely reported the 
history of the disorder offered by the veteran.  

In that regard, the veteran has set forth an ongoing argument 
related to his memo dated in August 1994 wherein he noted 
there were "residual redmarks on my neck from repeated 
sunburns in Arabia that could indicate a pre-cancerous 
condition."  The veteran has expressed the belief that this 
document is tantamount to a service medical record 
documenting a skin disorder in service.  Once again, the 
veteran was not then, nor is he now competent to express a 
medical opinion.  He claimed exposure to sun in service has 
been accepted, but what is still lacking is competent medical 
evidence relating a current skin disorder to sun exposure 
from service.  His memo, dated over three years following the 
veteran's separation from active service does not provide 
that element.  

In short, although there are current diagnoses of a skin 
disorder, there is no medical evidence of a nexus between the 
veteran's service, including sun exposure during his Gulf War 
service, and any current skin disability.  The service 
medical records are negative for any complaints or findings 
of sun exposure injury.  Further, the VA examination provided 
to determine etiology concluded that the veteran's sun 
exposure was unlikely to have caused his current skin 
disorder.  Accordingly, the essential link between a current 
skin disorder and service is missing and a grant of service 
connection is not warranted.  

The veteran's representative has argued that the pertinent VA 
examination in December 2001 was inadequate for rating 
purposes and that reasonable doubt should be accorded to the 
veteran, and service connection for his skin disorders should 
be granted.  With regard to the adequacy of the examination, 
as noted above, the Board notes that the report of the 
examination reflects that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, rendered appropriate 
diagnoses, provided responsive opinions and gave ample 
rationale for them.  We find that the examination and amended 
opinion provided by the examiner is sufficient to evaluate 
the veteran's claim and was responsive to the question of 
etiology.  The examiner reviewed the record, noted the 
veteran's reported history and provided an opinion following 
his examination.  The opinion was provided to the veteran and 
his representative and no additional medical evidence 
contradicting the opinion or even supporting the veteran's 
claim has been provided.

As to the question of according reasonable doubt to the 
veteran's claim, it is reemphasized that there was no 
evidence of sunburn injury in service, and that while the 
veteran was competent to claim that he had exposure to the 
sun in service, he was not competent to opine that sun 
exposure in service was responsible for any current disorder.  
The VA examination found that the veteran's sun exposure was 
unlikely to have caused his current skin disorder.  This is 
coupled with the service medical records which are negative 
for any actual sun burn injury in service.  On the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
the claim for service connection for a skin disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 
49 (1990).  Accordingly, service connection for a skin 
disorder must be denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

